Citation Nr: 1314240	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  08-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for arthritis of the cervical-thoracic spine (cervical spine disability).

2.  Entitlement to an increased disability rating in excess of 10 percent for calcific tendonitis, supraspinous tendon of the left shoulder (left shoulder disability).

3.  Entitlement to an increased disability rating in excess of 10 percent for lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to September 1969, from 
April 1972 to April 1976, and from February 1980 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2012).

A September 2011 VA record notes that the Veteran was scheduled for a VA examination on September 27, 2011.  The Veteran failed to report for the examination.  The September 2011 VA record also reflects that the Veteran's address provided by the Veterans Benefits Administration (VBA) differed from the address from the Veterans Health Administration (VHA) database.  The Veteran is represented by Disabled American Veterans (DAV) and there is no indication in the record that the representative was contacted by the RO.  

The RO sent the Veteran a letter in August 2012 advising him that the VA medical center had attempted to contact him without success.  The Veteran did not respond to the August 2012 letter.  Even though the RO has attempted to contact the Veteran, there has not been substantial compliance with the Board's remand directive.  

Hence, a further attempt to locate the Veteran and reschedule him for a VA examination is necessary.  The Board acknowledges that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for further development to ascertain the Veteran's current whereabouts/mailing address.  This development should include reconciling the two different addresses of record and contacting his representative (DAV) with a request for information regarding the Veteran's current mailing address.  The Board notes that the address listed on the Veteran's most recent correspondence was 319 N. Oak St., Apt. 7, Eureka, KS 67045.  

If the Veteran is located, the RO/AMC should send him a letter advising him of the provisions of 38 C.F.R. § 3.655(b), and that VA will be scheduling him for a VA examination.  If he is not located, all efforts to locate him should be documented in the claims file, and the RO/AMC should send a letter to both addresses of record advising the Veteran of the provisions of 38 C.F.R. 
§ 3.655(b), and that VA will be scheduling him for a VA examination.

2.  The RO/AMC should then schedule the Veteran for a VA examination(s) to evaluate the nature and severity of his service-connected lumbar spine, cervical spine, and left shoulder disabilities.  The relevant documents in the claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Based on the medical findings and a review of the claims file, the examiner should address the limitation of motion of the Veteran's left shoulder, cervical spine, and lumbar spine as well as any neurological abnormalities associated with these disabilities, if any.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

In addition to assessing the Veteran's current status and symptomatology, the VA examiner should conduct a thorough review of the medical evidence of record and, to the extent possible, provide a medical opinion as to the evolving nature and severity of these disabilities.  Specifically, the examiner should formulate a medical opinion as to whether the Veteran's current symptomatology has increased in severity since the July 2007 VA general examination.  

The examiner should also opine as to the Veteran's ability to obtain gainful employment due to these disabilities.  

3.  The Veteran should also be scheduled for a VA examination and opinion as to whether his hearing loss and tinnitus are at least as likely as not etiologically related to service, to include his conceded acoustic trauma.  The relevant documents in the claims file and a copy of this Remand must be made available to, and be reviewed by, the examiner prior to the examination, and he or she should accomplish any indicated special tests, studies or additional consultations.  

The examiner should concede in-service noise exposure.  The examiner is also asked to provide an opinion as to whether the Veteran's tinnitus is the result of acoustic trauma or due to his hearing loss.  The examiner should provide a complete rationale for any opinions provided.

4.  After completion of the above development, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



